SALCINES, Judge.
Calvin Johnson challenges the order of the trial court denying his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). Johnson’s sole claim was that his consecutive habitual violent felony offender sentences were illegally imposed in violation of Hale v. State, 630 So.2d 521 (Fla.1993). Because Johnson failed to allege that his claim could be determined without resort to extra-record facts, his motion is facially insufficient. See Steelman v. State, 801 So.2d 960 (Fla. 2d DCA 2001). We therefore affirm without prejudice to any right Johnson might have to file a facially sufficient claim under rule 3.800(a). See id.
Affirmed.
WHATLEY, J., and DANAHY, PAUL W., Senior Judge, Concur.